Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/114751.
The amendment filed on May 25, 2022 has been entered.  No new matter has been entered.	


Response to Arguments/Amendments
Claims 3-4, 6, 8, and 11 have been amended to recite active steps.  Therefore, the rejections of claims 3-4, 6, 8, and 11 under 35 U.S.C. 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Claims 2-8 and 11 have been amended to correct the insufficient antecedent basis and/or to clarify limitations identified in the 112(b) rejections.  Therefore, the rejections of claims 2-8 and 11 and claims 9-10 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

Applicant’s arguments regarding the biological deposit statement, see pages 3-4, filed May 25, 2022, with respect to claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-11 under 35 U.S.C. 112(a) has been withdrawn. 
 

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest Streptomyces diastaticus CS 1801 with the preservation number of CCTCC NO: M2018263.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652